Title: From Benjamin Franklin to George Washington, 4 April 1780
From: Franklin, Benjamin
To: Washington, George


Sir,
Passy April 4th. 1780.
If by any Operation of War in the ensuing Campaign, the Regiment of Neustrie should happen to be near your army, the Chevr. Le Veneur, Lieutenant Colonel of that Regiment, will probably have the honour of paying his Respects to your Excellency. He is recommended to me by Persons of Worth, as a Gentleman of Excellent Character, highly esteemed by all that know him. As such I beg leave to introduce him to you, and to request for him those Civilities which you afford with Pleasure to strangers of merit.
With the greatest Esteem and Respect, I have the honour to be, y. Ex. m. o. and most h. S.
His Exy. Genl. Washington.